DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-18 and 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 15 and 25 recite(s) an inspection apparatus and a method with series of steps and, therefore the met one of the four statutory categories. However, (step 2A, prong 1), the claimed invention recites determine/determining position of the inspection device relative to the test object, select/selecting configuration data in dependent on the determined position, said configuration data being capable of configuring the inspection device to generate the inspection data (indicative of a condition of the test object in claim 15, but nothing in claim 25), and provide/providing the selected configuration data to the inspection device, is an abstract idea which falls within a concept of mental process which is performed in mind. Since the determining step as drafted is a process that under its broadest reasonable interpretation covers performance of the limitations in mind but for reciting by a position determination unit, a configuration unit being used for the inspection device as a tool applied to perform the function of the abstract idea without significantly more. Step 2A, prong 2, the claim recites selecting configuration data in dependent on the determined position, said configuration data being capable of configuring the inspection device to generate the inspection data, and providing the selected configuration data to the inspection device. According to 2019 PEG, these steps analyzed may be viewed as mere solution activity for selecting and providing the selected to the 
 	Dependent claims 16-18, 21-24 and 26-29,  when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the extent the abstract idea by mental processes in form of insignificantly extra solution activity by identifying in generality without significantly more in specific operation, and for storing configuration data. . Therefore, they do not integrate the abstract idea into a practical application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
With respect to claim 30, the claimed invention is unclear and not defined on how a body of the claim refer back to the pre-ample of the claim by “identifying, in dependence on the determined position, one or more possible inspection targets” because “in dependence on the determined position” is meaning of “the determined position of the inspection device relative to the test object. Further, how to selecting one of the possible inspection targets to be inspected? It is unclear.
 Claim 31 is rejected based on the rejection of the base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-29 are rejected under 35 U.S.C. 103 as being unpatentable over Troy et al (EP 2538241).
Examiner takes official notice to any merely difference languages between the claimed invention and the reference are in view of ordinary skill and customary meaning in the art to perform 
With respect to claim 15, Troy et al teach an inspection apparatus (figure 1, NDI scanner, control; local positioning system) comprising: a position determination unit configured to determine a position of an inspection device relative to a test object (figure 1, local positioning system; figure 7, items 704, 708); and a configuration unit configured to select configuration data in dependence on that position, said configuration data being capable of configuring the inspection device to generate inspection data indicative of a condition of the test object, and provide that configuration data to the inspection device (figure 1, items 708, 710 and 712 in performance correlation).
With respect to claim 25, a method claim as recite in the claim 25 with features corresponding to the apparatus claim is rejected by the same reasons and reference cited as indicated in the 15 above. 
With respect to claims 16, 17 and 24, Troy et al teach the position determination unit being configured to identify a part of the test object that is associated with the position of the inspection device relative to the test object, and configured to select the configuration data in dependence on the identified part or user input (figure 7, items 704 and 708 in performance correlation).
With respect to claims 18, 19 and 29, Troy teach a database that is configured to store configuration data in association with one or more parts of the test object; identifying one or more parts, indicate to a user and receive response from the user for the selected one of the identified parts, for generating a configuration data by accessing a database configured to store configuration data (paragraphs 0026-0027).
With respect to claims 20, 21, 26, 27 and 28, Troy et al teach provide the inspection device with configuration data associated with the selected one of the identified parts of the test object, using information from the database to generate further configuration data (figure 7, correlation operation of items 704, 706, 708, 720 and 722).
.
Allowable Subject Matter
Claim 30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The reasons for allowable is not provided at this time because when considered as a whole in combination of the claimed invention, the reasons relates to the unclear as indicated in the 35 U.S.C. 112 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McQuade et al (US 20170076344) discloses System and method to prevent vehicle failures on public roadways.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BRYAN BUI/               Primary Examiner, Art Unit 2865